Citation Nr: 0822655	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-27 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The veteran served on active duty during World War II from 
February 1943 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for bilateral hearing loss.     


FINDING OF FACT

Bilateral hearing loss was detected many years after service 
and there is no competent evidence which relates the current 
bilateral hearing loss to disease or injury in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Analysis

The veteran asserts that he incurred hearing loss due to 
noise exposure in service.  The veteran states that he served 
as an aeronautical engineer in the U.S. Navy for nearly three 
years and was assigned to aircraft engine assembly and repair 
facilities for that entire time.  The veteran states that he 
was exposed to a noise level of 100 "dBA" during the repair 
of aircraft and a noise level of 140 "dBA" during the 
testing of the engines.  Most of the time, but not always, he 
wore ear protection.  See the veteran's statement dated May 
4, 2006 and exam results, January 2006 VA audiometric 
examination.  The veteran also stated that since his 
separation from the military there was "nothing" involving 
dangerous noise levels. See the veteran's statement dated 
July 12, 2006.

The competent medical evidence of record establishes that the 
veteran has current bilateral hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  The VA audiometric 
evaluation report dated January 2006 shows that on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows: right ear: 40, 50, 60, 70, and 70, 
and for the left ear: 40, 50, 55, 55, and 70.  The right ear 
has moderate sensorineural hearing loss at 1khz with 
moderately severe hearing loss 2-4khz and profound hearing 
loss at 6-8khz.  The left ear has moderate sensorineural 
hearing loss 1-3khz and moderately severe hearing loss at 
4khz and severe hearing loss at 8khz.

The Board notes that the veteran is competent to describe 
being exposed to loud noise, such as noise due to aircraft 
engines, and he is competent to report symptoms of decreased 
hearing.  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  Thus, the Board concludes that there is 
competent evidence that the veteran was exposed to aircraft 
engine noise in service and he is competent to testify to 
observable symptoms such as decreased hearing.  However, as 
discussed in detail below, there is no competent evidence 
which relates the current hearing loss to the noise exposure 
in service.   

The service separation examination dated in December 1945 
indicates that examination of the ears was normal.  The 
hearing tests score were 15/15 for both the whispered voice 
and spoken voice tests.  Examinations that the veteran 
received in June 1942, February 1943, April 1944, and 
December 1945 all indicate no change in his hearing.  The 
veteran received two examinations after his release from 
active duty.  These naval reserve examinations, dated June 
1950 and June 1954, also included hearing tests.  Again, 
there was no indication of hearing loss and his test results 
were normal (right and left ears, 15/15 for whispered voice 
and spoken voice tests.)

There is no competent evidence of bilateral hearing loss, as 
defined by 38 C.F.R. § 3.385, in service.  Further, there was 
no diagnosis within one year after separation from service.

In his claim, dated in October 2005, the veteran described 
his hearing loss as first noticed in 1995, nearly forty years 
after his active duty service ended.  A significant lapse in 
time between service and post-service medical treatment may 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

In addition, VA provided an audiometric examination for the 
veteran in January 2006.  The examiner noted the veteran's 
service treatment records were negative for hearing loss 
incurred while on active duty.  The veteran described his own 
hearing loss as something he noticed progressing within the 
past ten to fifteen years.  The physician concluded that 
based upon what appeared to be clear and convincing evidence 
within the service treatment records and the claims folder, 
he could find no indication that hearing loss was incurred 
while on active duty.  In his opinion, the most likely 
etiology of the veteran's current hearing loss would be age-
related factors, and the veteran's current audiometric 
thresholds could easily be construed as very compatible with 
his (then) current age of 86.  The examiner concluded that it 
was his opinion that it was less likely than not that the 
veteran's current hearing loss was related to military noise 
exposure.  Before rendering his opinion, the examiner 
reviewed the claims folder and the veteran's medical history, 
including the veteran's report of noise exposure in service.

The VA opinion is highly probative because it was based upon 
audiometric examination of the veteran and a review of the 
claims file.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  

The veteran's own implied assertions that his bilateral 
hearing loss is related to acoustic trauma in service are 
acknowledged, however they are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does 
not establish that the veteran has the expertise to render a 
medical opinion, and he has not submitted any medical 
evidence to support his contentions.  Rather, for the 
consideration of the Board, the veteran merely submitted a 
summary, printed from the internet, published by "BUPA", 
which describes itself as the UK's leading provider of 
private health care insurance and health care service.  This 
summary refers to data gathered by the RNID, the Royal 
National Institute for Deaf People, indicating that over half 
of people aged over 60, in the United Kingdom, are hard of 
hearing or deaf. 

Medical treatise evidence can provide important support when 
combined with an opinion of a medical professional.  
Similarly, medical treatise evidence could "discuss[] 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Wallin v. 
West, 11 Vet. App, 509, 514 (1998).  Here, the cited summary, 
even if it could be considered a "treatise", as proffered 
by the veteran is not combined with an opinion of a medical 
professional.  Although he has undertaken effort to educate 
the Board as to the pervasiveness of hearing loss in the 
population of the United Kingdom, this evidence is not 
probative as to the issue of whether his hearing loss is 
related to his service.

Therefore, in this case, the preponderance of the evidence of 
record is against the veteran's claim for service connection 
for bilateral hearing loss, and the benefit-of-the-doubt rule 
is not applicable.  The appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in November 2005, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A May 2006 letter 
provided the appellant with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection and his claim was readjudicated in the 
August 2006 Statement of the Case.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  In any event, because service 
connection for hearing loss is denied, any questions 
regarding a disability rating and effective date are now 
moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA examination in January 
2006 to determine the nature and etiology of the hearing 
loss.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


